Case: 3:20-cv-00077-GFVT-EBA Doc#:1-4 Filed: 12/17/20 Page: 1 of 2 - Page ID#: 40

EXHIBIT
D
 

Case: er 20-cv-00077-GFVT-EBA Doc #: 1-4

at iE DOM MORTGAGE"

FOR RETURN SERVICE ONLY

P.O. BOX 619063
DALLAS, TX 75261-9063

0-807-397 96-002 1249-002-100-010-000-000

CHARLES L. GALLAGHER

PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS

Filed: 12/17/20 Page: 2 of 2 - Page ID#: 41

 

he eee te i

Mortgage Statement

Statement Date 05/01/20

 

Contact Information

 

Phone:
Customer Care:

1-855-690-5900

Monday - Friday 8:00 a.m. - 10:00 p.m. ET
Saturday 9:00 a.m. - 6:00 p.m. ET

Find us on the web at: www.freedommortgage.com

 

JESSICA L. GALLAGHER

 

 

 

Loan Number
Payment Due Date

Amount Due**
If payment is received after 06/16/20, $35.60 late fee wi

  

 

 

Property Address:

\

Z
309 STRATHMORE DR eee
FRANKFORT KY 406010000

20\ 2

 

Account Information

Explanation of Amount Due

 

 

 

 

 

 

 

Outstanding Principal $86,345.35 | | Principal $210.61
Deferred Balance $0.00 Interest $287.82
a Escrow/Impound (for Taxes and/or Insurance) 391.64
Interest Rate 4.000% Regular Monthly Payment ae
Prepayment Penalty No Total Fees & Charges $.00
Escrow Balance $2,707.94 Overdue Payment $.00
Unapplied Funds $0.00 Unpaid Late Charges $.00
Other/Optional Products $.00

Total Amount Due** $890.07

Transaction Activity (04/02/20 - 05/01/20)

Transaction Bae Interest Paid = Transaction Transaction interest Principal Escrow Late Charges Fees Optional Unapplied

Description To Date Effective Date Amount Paid Paid Paid Paid Paid insurance Funds
Mortgage Insurance 04/03/20 04/01/20 —-04/03/20 $84.20 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00
Payment 04/24/20 05/01/20 04/24/20 $890.07 $288.52 $209.91 $391.64 $0.00 $0.00 $0.00 $0.00

 

 

IMPORTANT NOTICE: TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED IN BANKRUPTCY, IS SUBJECT TO THE AUTOMATIC STAY OR IS PROVIDED
FOR IN A CONFIRMED PLAN, THIS COMMUNICATION IS FOR REGULATORY COMPLIANCE AND/OR INFORMATIONAL PURPOSES ONLY, AND DOES NOT
CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO IMPOSE PERSONAL LIABILITY FOR SUCH OBLIGATION.

 

 

Past Payments Breakdown

Important Messages

 

 

 

Paid Last Paid Year
Month to Date
Principal $209.91 $835.48
Interest $288.52 $1,158.24
Escrow (Taxes and Insurance) $391.64 $2,048.49
Fees $0.00 $0.00
Late Charges $0.00 $0.00
Partial Payment Unapplied* $0.00 $0.00
Total $890.07 $4,042.21

*Partial Payments: Any funds received that are less than a full periodic
payment may be applied to your account, prompily returned to you, or held
in a non-interest bearing account until enough funds are received to apply
to a full periodic payment.

** Additional Monthly Amounts - This accounts for optional products
including but not limited to: Total Protect.

 

 

In certain circumstances, you may be able to request
early cancellation of MIP when additional payments
of mortgage principal have been made.

Please call us for additional information.

**This balance represents the known Amount Due as of the printing of this
statement. If you are delinquent, this balance may not represent full

reinstatement of your obligation. Please contact us regarding your up-
taadate rainetatamant halanre at 1-2 4586.R0n_4onn

 

 
